Anderson and Staples, J’s,
concurred in the opinion of Christian, J.
The decree was as follows:
The court is of opinion, for reasons stated in writing and. filed with the record, that the decree of the said circuit court, refusing to set aside its order of confirmation of the sale of the tract of land known as the “ Cave Tract,” is erroneous ; it is therefore decreed and ordered, that the said decree be reversed and annulled, and that the appellants recover against the appellees their costs by them expended in the prosecution of their appeal and supersedeas here.
It is further decreed and ordered, that the cause be-remanded to the said circuit court with instructions to said court to expose to sale again, after due and proper advertisements, the said land known as the “ Cave Tract/5' *465at which said sale the “upset bid” of the petitioner Biedler, for $10,000, shall be received as the first bid.
It is further decreed and ordered, that the said circuit court shall require one of its commissioners to state and settle an account showing first the amount expended by the appellees, the Campbells and Stebbens, in improvements and other works in developing said cave; and sécond, an account of all receipts of moneys taken in by them for exhibitions to the public of said cave; such receipts to be applied as a credit to such improvements and work's on said cave for its development by said appellees, and to report the balance between such receipts and expenditures.
All of which is ordered to be certified to the said circuit court of the county of Page.
Decree reversed.